DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 4/20/2022 have been entered.  in the amendment, the specification has been amended.  Claim 1 has been amended. 
The objection to the specification has been withdrawn. 
It is noted that Applicant incorrectly indicates the amended paragraph as paragraph [0030], when the originally filed specification identifies that paragraph as paragraph [0035]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda et al. (EP 2487504) in view of Fuchs et al. (US 8,224,032), and further in view of Berry (GB 2101302). 
As to claim 1, Castaneda teaches an optical safety sensor (FIGS. 1, 3; page 2, lines 44-45), comprising: 
a plurality of light projectors/receivers (paragraph [0001]; FIG. 1: “ToF Camera L”, “ToF Camera R”; page 2, lines 54-55), which is provided with light projecting portions projecting light to a monitoring area (FIG. 3; page 5, lines 34-49) and light receiving portions receiving reflected light from the monitoring area (FIG. 3; page 5, lines 34-49); and 
a plurality of distance measurement portions, which measures distances to a subject within the monitoring area using time required from the light projecting to the light receiving (paragraph [0001]; page 5, lines 49-54 disclose that in the first and second stages the two ToF cameras obtain regular ToF images); 
wherein one of the light projectors/receivers forms one set with a corresponding one of the distance measurement portions (page 5, lines 49-54 disclose two separate sensors); and 
each of the light receiving portions provided in the plurality of light projectors/receivers receives the reflected light caused by the light projected from the light projecting portions of all the plurality of light projectors/receivers (page 5, lines 49-54). 
However, Castaneda does not teach a plurality of detection portions, which detects, based on measurement results obtained by the distance measurement portions, an abnormality occurring in any one of the plurality of light projectors/receivers, and where the one set is additionally formed with a corresponding one of the detection portions.  Fuchs teaches an evaluation unit that includes a test device for determining discrepancy between measurement results (FIG. 1, reference numbers 14, 15; col. 7, lines 1-2, lines 40-43; col. 9, lines 11-18), and therefore suggests a plurality of detection portions, which detects, based on measurement results obtained by the distance measurement portions, an abnormality occurring in any one of the plurality of light projectors/receivers, and where the one set is additionally formed with a corresponding one of the detection portions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an optical safety sensor, comprising: a plurality of light projectors/receivers, which is provided with light projecting portions projecting light to a monitoring area and light receiving portions receiving reflected light from the monitoring area; and a plurality of distance measurement portions, which measures distances to a subject within the monitoring area using time required from the light projecting to the light receiving; wherein one of the light projectors/receivers forms one set with a corresponding one of the distance measurement portions; and each of the light receiving portions provided in the plurality of light projectors/receivers receives the reflected light caused by the light projected from the light projecting portions of all the plurality of light projectors/receivers as taught by Castaneda, in combination with a plurality of detection portions, which detects, based on measurement results obtained by the distance measurement portions, an abnormality occurring in any one of the plurality of light projectors/receivers, and where the one set is additionally formed with a corresponding one of the detection portions as suggested by Fuchs, since such combination enables checking measurement values for plausibility, checking images against a reference image, and initiating a safety function when appropriate. 
Thus Castaneda as modified by Fuchs teaches an optical safety sensor, comprising: a plurality of light projectors/receivers, which is provided with light projecting portions projecting light to a monitoring area and light receiving portions receiving reflected light from the monitoring area; a plurality of distance measurement portions, which measures distances to a subject within the monitoring area using time required from the light projecting to the light receiving; and a plurality of detection portions, which detects, based on measurement results obtained by the distance measurement portions, an abnormality occurring in any one of the plurality of light projectors/receivers, wherein one of the light projectors/receivers forms one set with a corresponding one of the distance measurement portions and a corresponding one of the detection portions; and each of the light receiving portions provided in the plurality of light projectors/receivers receives the reflected light caused by the light projected from the light projecting portions of all the plurality of light projectors/receivers.  However, neither Castaneda nor Fuchs teaches that the abnormality occurring in any one of the plurality of light projectors/receivers is an abnormality occurring in the light projecting portion of any one of the plurality of light projectors/receivers. 
Berry teaches determining, in a failure of an optical sensor, whether the failure occurs because of spurious values being obtained due to failure of the light source, where the light source may be, e.g., a laser diode (p. 1, lines 74-80), and therefore suggests that the abnormality occurring in any one of the plurality of light projectors/receivers is an abnormality occurring in the light projecting portion of any one of the plurality of light projectors/receivers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an optical safety sensor, comprising: a plurality of light projectors/receivers, which is provided with light projecting portions projecting light to a monitoring area and light receiving portions receiving reflected light from the monitoring area; a plurality of distance measurement portions, which measures distances to a subject within the monitoring area using time required from the light projecting to the light receiving; and a plurality of detection portions, which detects, based on measurement results obtained by the distance measurement portions, an abnormality occurring in any one of the plurality of light projectors/receivers, wherein one of the light projectors/receivers forms one set with a corresponding one of the distance measurement portions and a corresponding one of the detection portions; and each of the light receiving portions provided in the plurality of light projectors/receivers receives the reflected light caused by the light projected from the light projecting portions of all the plurality of light projectors/receivers as taught by Castaneda as modified by Fuchs, in combination with the abnormality occurring in any one of the plurality of light projectors/receivers being an abnormality occurring in the light projecting portion of any one of the plurality of light projectors/receivers as suggested by Berry, since such combination better enables diagnosing where in the any one of the plurality of light projectors/receivers the abnormality occurs, improving maintainability of the optical safety sensor. 
As to claim 3, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 1 as just discussed.  However, Castaneda does not teach that when a measured distance based on the time from the light projecting by the light projecting portion of a first light projector/receiver, which is one light projector/receiver of the plurality of light projectors/receivers, to the light receiving by the light receiving portion of the first light projector/receiver does not match with a measured distance based on the time from the light projecting by the light projecting portion of a second light projector/receiver, which is different from the first light projector/receiver, to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the first light projector/receiver and the second light projector/receiver.  Fuchs teaches the comparison of the distance dH with the distance dHber is calculated from the distance dM, and if the distance does not match, evaluating the measurement as incorrect (col. 9, lines 11-18), and therefore suggests that when a measured distance based on the time from the light projecting by the light projecting portion of a first light projector/receiver, which is one light projector/receiver of the plurality of light projectors/receivers, to the light receiving by the light receiving portion of the first light projector/receiver does not match with a measured distance based on the time from the light projecting by the light projecting portion of a second light projector/receiver, which is different from the first light projector/receiver, to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the first light projector/receiver and the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 1 as taught by Castaneda as modified by Fuchs and Berry, in combination with when a measured distance based on the time from the light projecting by the light projecting portion of a first light projector/receiver, which is one light projector/receiver of the plurality of light projectors/receivers, to the light receiving by the light receiving portion of the first light projector/receiver does not match with a measured distance based on the time from the light projecting by the light projecting portion of a second light projector/receiver, which is different from the first light projector/receiver, to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determining that the abnormality occurs in any one of the first light projector/receiver and the second light projector/receiver as suggested by Fuchs, since such combination enables validation of measurement results. 
As to claim 4, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 3 as discussed above.  However, Castaneda does not teach that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time from the light projecting by the light projecting portion of the second light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver.  Fuchs teaches the comparison of the distance dH with the distance dHber is calculated from the distance dM, and if the distance does not match, evaluating the measurement as incorrect (col. 9, lines 11-18), and therefore suggests that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time from the light projecting by the light projecting portion of the second light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 3 as taught by Castaneda as modified by Fuchs and Berry, in combination with when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time from the light projecting by the light projecting portion of the second light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver, the detection portions determining that the abnormality occurs in any one of the light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver as suggested by Fuchs, since such combination enables identification of a light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver associated with invalid measurement results failing validation, and the objective of determining whether measurement results pass validation is met regardless of rearrangement of parts (MPEP 2144.04 VI C, citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
As to claim 5, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 4 as just discussed.  However, Castaneda does not teach that when it is determined that the abnormality occurs in any one of the light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at a first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after time ΔT from the first time T=0, is different from a distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light projecting portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the second light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the second light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light projecting portion of the second light projector/receiver.  Fuchs further teaches diagnosis and mitigation of a fault in the measurement system considering both the detection aspect and the illumination aspect (col. 9, line 58 to col. 10, line 30), and therefore suggests that when it is determined that the abnormality occurs in any one of the light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at a first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after time ΔT from the first time T=0, is different from a distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light projecting portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the second light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the second light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light projecting portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 4 as taught by Castaneda as modified by Fuchs and Berry, in combination with when it is determined that the abnormality occurs in any one of the light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at a first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after time ΔT from the first time T=0, is different from a distance difference ΔS based on the time ΔT, the detection portions determining that the abnormality occurs in the light projecting portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the second light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the second light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determining that the abnormality occurs in the light projecting portion of the second light projector/receiver as suggested by Fuchs, since such combination better enables providing unambiguous distance information. 
As to claim 6, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 3 as discussed above.  However, Castaneda does not teach that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver.  Fuchs teaches the comparison of the distance dH with the distance dHber is calculated from the distance dM, and if the distance does not match, evaluating the measurement as incorrect (col. 9, lines 11-18), and therefore suggests that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 3 as taught by Castaneda as modified by Fuchs and Berry, in combination with when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determining that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver as suggested by Fuchs, since such combination enables identification of a light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver associated with invalid measurement results failing validation, and the objective of determining whether measurement results pass validation is met regardless of rearrangement of parts (MPEP 2144.04 VI C, citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
As to claim 7, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 6 as just discussed.  However, Castaneda does not teach that when it is determined that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the second light projector/receiver.  Fuchs further teaches diagnosis and mitigation of a fault in the measurement system considering both the detection aspect and the illumination aspect (col. 9, line 58 to col. 10, line 30), and therefore suggests that when it is determined that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 6 as taught by Castaneda as modified by Fuchs and Berry, in combination with when it is determined that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determining that the abnormality occurs in the light receiving portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determining that the abnormality occurs in the light receiving portion of the second light projector/receiver as suggested by Fuchs, since such combination better enables providing unambiguous distance information. 
As to claim 8, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 3 as discussed above.  However, Castaneda does not teach that when a detection result in one of the detection portions which forms one set with the first light projector/receiver and a detection result in another one of the detection portions which forms one set with the second light projector/receiver are compared with one another, and the detection results are different with one another, an error is output.  Nonetheless, in a prudent safety implementation it would be considered normal that differing results of redundant evaluations trigger the outputting of an error. 
As to claim 10, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 4 as discussed above.  However, Castaneda does not teach that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver.  Fuchs teaches the comparison of the distance dH with the distance dHber is calculated from the distance dM, and if the distance does not match, evaluating the measurement as incorrect (col. 9, lines 11-18), and therefore suggests that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 4 as taught by Castaneda as modified by Fuchs and Berry, in combination with when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determining that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver as suggested by Fuchs, since such combination enables identification of a light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver associated with invalid measurement results failing validation, and the objective of determining whether measurement results pass validation is met regardless of rearrangement of parts (MPEP 2144.04 VI C, citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
As to claim 11, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 5 as discussed above.  However, Castaneda does not teach that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver.  Fuchs teaches the comparison of the distance dH with the distance dHber is calculated from the distance dM, and if the distance does not match, evaluating the measurement as incorrect (col. 9, lines 11-18), and therefore suggests that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 5 as taught by Castaneda as modified by Fuchs and Berry, in combination with when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determining that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver as suggested by Fuchs, since such combination enables identification of a light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver associated with invalid measurement results failing validation, and the objective of determining whether measurement results pass validation is met regardless of rearrangement of parts (MPEP 2144.04 VI C, citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
As to claim 12, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 4 as discussed above.  However, Castaneda does not teach that when a detection result in one of the detection portions which forms one set with the first light projector/receiver and a detection result in another one of the detection portions which forms one set with the second light projector/receiver are compared with one another, and the detection results are different with one another, an error is output.  Nonetheless, in a prudent safety implementation it would be considered normal that differing results of redundant evaluations trigger the outputting of an error. 
As to claim 13, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 3 as discussed above.  However, Castaneda does not teach that when a detection result in one of the detection portions which forms one set with the first light projector/receiver and a detection result in another one of the detection portions which forms one set with the second light projector/receiver are compared with one another, and the detection results are different with one another, an error is output.  Nonetheless, in a prudent safety implementation it would be considered normal that differing results of redundant evaluations trigger the outputting of an error. 
As to claim 14, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 6 as discussed above.  However, Castaneda does not teach that when a detection result in one of the detection portions which forms one set with the first light projector/receiver and a detection result in another one of the detection portions which forms one set with the second light projector/receiver are compared with one another, and the detection results are different with one another, an error is output.  Nonetheless, in a prudent safety implementation it would be considered normal that differing results of redundant evaluations trigger the outputting of an error. 
As to claim 15, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 7 as discussed above.  However, Castaneda does not teach that when a detection result in one of the detection portions which forms one set with the first light projector/receiver and a detection result in another one of the detection portions which forms one set with the second light projector/receiver are compared with one another, and the detection results are different with one another, an error is output.  Nonetheless, in a prudent safety implementation it would be considered normal that differing results of redundant evaluations trigger the outputting of an error. 
As to claim 19, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 10 as discussed above.  However, Castaneda does not teach that when it is determined that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the second light projector/receiver.  Fuchs further teaches diagnosis and mitigation of a fault in the measurement system considering both the detection aspect and the illumination aspect (col. 9, line 58 to col. 10, line 30), and therefore suggests that when it is determined that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 10 as taught by Castaneda as modified by Fuchs and Berry, in combination with when it is determined that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determining that the abnormality occurs in the light receiving portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determining that the abnormality occurs in the light receiving portion of the second light projector/receiver as suggested by Fuchs, since such combination better enables providing unambiguous distance information. 
As to claim 20, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 11 as discussed above.  However, Castaneda does not teach that when it is determined that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the second light projector/receiver.  Fuchs further teaches diagnosis and mitigation of a fault in the measurement system considering both the detection aspect and the illumination aspect (col. 9, line 58 to col. 10, line 30), and therefore suggests that when it is determined that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determine that the abnormality occurs in the light receiving portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 11 as taught by Castaneda as modified by Fuchs and Berry, in combination with when it is determined that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver, if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the first light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determining that the abnormality occurs in the light receiving portion of the first light projector/receiver; and if the difference between the measured distance, which is based on the time from the light projecting by the light projecting portion of the first light projector/receiver started at the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver, and the measured distance, which is based on the time from the first time T=0 to the light receiving by the light receiving portion of the second light projector/receiver when the light projecting by the light projecting portion of the first light projector/receiver is started after the time ΔT from the first time T=0, is different from the distance difference ΔS based on the time ΔT, the detection portions determining that the abnormality occurs in the light receiving portion of the second light projector/receiver as suggested by Fuchs, since such combination better enables providing unambiguous distance information. 

Claims 2, 9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda in view of Fuchs and Berry, and further in view of Doemens et al. (US 2002/0003617). 
As to claim 2, Castaneda as modified by Fuchs and Berry teaches the optical safety sensor of claim 1 as discussed above.  However, Castaneda does not teach that more than one group consisting of a plurality of light projectors/receivers, which is different from the group consisting of the plurality of said light projectors/receivers, is further provided, and monitoring areas which are targets of each group are different; the distance measurement portions switch each of the groups in turn to measure the distances, and the detection portions switch each of the groups in tum to detect the abnormality.  Doemens teaches multiple sources with corresponding multiple receivers for serial illumination of a target (and thus, switched) (FIGS. 1, 3; paragraph [0023], lines 20-35; paragraph [0025], lines 1-10), and therefore suggests that more than one group consisting of a plurality of light projectors/receivers, which is different from the group consisting of the plurality of said light projectors/receivers, is further provided, and monitoring areas which are targets of each group are different; the distance measurement portions switch each of the groups in turn to measure the distances, and the detection portions switch each of the groups in tum to detect the abnormality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 1  as taught by Castaneda as modified by Fuchs and Berry, in combination with more than one group consisting of a plurality of light projectors/receivers, which is different from the group consisting of the plurality of said light projectors/receivers, being further provided, and monitoring areas which are targets of each group being different; the distance measurement portions switching each of the groups in turn to measure the distances, and the detection portions switching each of the groups in tum to detect the abnormality as suggested by Doemens, since such combination provides improved control of the monitoring of an area to be monitored. 
As to claim 9, Castaneda as modified by Fuchs, Berry, and Doemens teaches the optical safety sensor of claim 2 as just discussed.  However, Castaneda does not teach that when a measured distance based on the time from the light projecting by the light projecting portion of a first light projector/receiver, which is one light projector/receiver of the plurality of light projectors/receivers, to the light receiving by the light receiving portion of the first light projector/receiver does not match with a measured distance based on the time from the light projecting by the light projecting portion of a second light projector/receiver, which is different from the first light projector/receiver, to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the first light projector/receiver and the second light projector/receiver.  Fuchs teaches the comparison of the distance dH with the distance dHber is calculated from the distance dM, and if the distance does not match, evaluating the measurement as incorrect (col. 9, lines 11-18), and therefore suggests that when a measured distance based on the time from the light projecting by the light projecting portion of a first light projector/receiver, which is one light projector/receiver of the plurality of light projectors/receivers, to the light receiving by the light receiving portion of the first light projector/receiver does not match with a measured distance based on the time from the light projecting by the light projecting portion of a second light projector/receiver, which is different from the first light projector/receiver, to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the first light projector/receiver and the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 2 as taught by Castaneda as modified by Fuchs, Berry, and Doemens, in combination with when a measured distance based on the time from the light projecting by the light projecting portion of a first light projector/receiver, which is one light projector/receiver of the plurality of light projectors/receivers, to the light receiving by the light receiving portion of the first light projector/receiver does not match with a measured distance based on the time from the light projecting by the light projecting portion of a second light projector/receiver, which is different from the first light projector/receiver, to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determining that the abnormality occurs in any one of the first light projector/receiver and the second light projector/receiver as suggested by Fuchs, since such combination enables validation of measurement results. 
As to claim 16, Castaneda as modified by Fuchs, Berry, and Doemens teaches the optical safety sensor of claim 9 as discussed above.  However, Castaneda does not teach that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time from the light projecting by the light projecting portion of the second light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver.  Fuchs teaches the comparison of the distance dH with the distance dHber is calculated from the distance dM, and if the distance does not match, evaluating the measurement as incorrect (col. 9, lines 11-18), and therefore suggests that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time from the light projecting by the light projecting portion of the second light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 9 as taught by Castaneda as modified by Fuchs, Berry, and Doemens, in combination with when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time from the light projecting by the light projecting portion of the second light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver, the detection portions determining that the abnormality occurs in any one of the light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver as suggested by Fuchs, since such combination enables identification of a light projecting portion of the first light projector/receiver and the light projecting portion of the second light projector/receiver associated with invalid measurement results failing validation, and the objective of determining whether measurement results pass validation is met regardless of rearrangement of parts (MPEP 2144.04 VI C, citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
As to claim 17, Castaneda as modified by Fuchs, Berry, and Doemens teaches the optical safety sensor of claim 9 as discussed above.  However, Castaneda does not teach that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver.  Fuchs teaches the comparison of the distance dH with the distance dHber is calculated from the distance dM, and if the distance does not match, evaluating the measurement as incorrect (col. 9, lines 11-18), and therefore suggests that when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determine that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the optical safety sensor of claim 9 as taught by Castaneda as modified by Fuchs, Berry, and Doemens, in combination with when the measured distance based on the time from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the first light projector/receiver does not match with the measured distance based on the time taken from the light projecting by the light projecting portion of the first light projector/receiver to the light receiving by the light receiving portion of the second light projector/receiver, the detection portions determining that the abnormality occurs in any one of the light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver as suggested by Fuchs, since such combination enables identification of a light receiving portion of the first light projector/receiver and the light receiving portion of the second light projector/receiver associated with invalid measurement results failing validation, and the objective of determining whether measurement results pass validation is met regardless of rearrangement of parts (MPEP 2144.04 VI C, citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
As to claim 18, Castaneda as modified by Fuchs, Berry, and Doemens teaches the optical safety sensor of claim 9 as discussed above.  However, Castaneda does not teach that when a detection result in one of the detection portions which forms one set with the first light projector/receiver and a detection result in another one of the detection portions which forms one set with the second light projector/receiver are compared with one another, and the detection results are different with one another, an error is output.  Nonetheless, in a prudent safety implementation it would be considered normal that differing results of redundant evaluations trigger the outputting of an error. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645